Pee Oukiam.
A rule to show cause was allowed in this case July 31st, 1924, why a peremptory or alternative writ of mandamus should not issue, compelling the board of health of the city of Paterson and Frederick P. Lee, health officer of the city to grant and, issue to the relator a permit to engage in the business of preparing live fowl for sale, or selling live fowl, or slaughtering poultry at No*. 292 Godwin street, Paterson, *39New Jersey, upon paying the required fee of $25 for such permit, under an ordinance of the city of Paterson. Section one (1) of said ordinance provides "such permit ma.y be issued by said board of health upon the1 payment of: $25.” The board has a discretion in the matter of issuing or refusing permits.
Wc think a writ of mandamus should be denied, and it is so ordered.